Citation Nr: 1646879	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  02-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO), which, as relevant here, denied service connection for headaches. 

In February 2005, the Board issued a decision denying service connection for brain tumor, and remanded the claim for service connection for headaches.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with regard to the Board's denial of service connection for a brain tumor.  In a July 2007 Memorandum Decision, the Court vacated the Board's February 2005 decision (as to the brain tumor issue) and remanded the case for compliance with the instructions set forth therein. 

In September 2009, the Board remanded the case for further development. 

In May 2015, the Board denied claims for service connection for a brain tumor and entitlement to a separate disability rating for an eye disability, and again, remanded the claim for service connection for headaches for further development. 

The Veteran subsequently appealed the May 2015 Board decision to the Court.  He agreed to abandon the claim for a brain tumor and the headache claim was not before the Court as the Board had remanded the issue in May 2015 for further development.  However, pursuant to a December 2015 Joint Motion for Partial Remand, the Court vacated the portion of the May 2015 Board decision that denied entitlement to a separate compensable disability for an eye disability associated with diabetes mellitus, as the April 2013 VA medical opinion relied upon was found to be inadequate to decide the claim.    

In the interim, in November 2015, the Board remanded the headache claim again for further development and it has since returned for further appellate consideration and will be adjudicated below.

In February 2016, the Board remanded the eye claim for further development consistent with the 2015 Joint Motion for Partial Remand.  However, because there is no indication that the requested development has been completed, the Veteran's service connection claim for an eye disability will be the subject of a separate Board decision once all development has been completed.  


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his current headaches are related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria are met to establish service connection for a headache disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board's decision herein is fully favorable to the Veteran therefore a discussion of compliance with the VCAA is not necessary.  
II.  Factual Background

Service treatment records (STRs) show no complaints or findings regarding treatment related to the Veteran's head.  His discharge examination contained no complaints regarding the head and revealed a normal clinical evaluation of his head.

Private treatment records show that in May 1977, the Veteran was hospitalized because of headaches and vomiting and to rule out a brain tumor.  A Computerized Tomography (CT) scan showed a colloid cyst of the third ventricle and marked hydrocephalus of the lateral ventricles.  It was noted that he had been having headaches for approximately a year, usually daily.  He had been seen six months prior and was told they were probably tension headaches.  It was noted that on the date of admission to the hospital, he had a sudden severe occipital headache spread over the bifrontal area. During this hospitalization, he underwent surgery to remove the cyst and shunts were inserted into his brain.  Following this surgery, he experienced difficulty reading and spelling, some memory loss, and headaches. 

A private CT study of the head, conducted in November 1984, showed a recurrent colloid cyst along the right superior aspect of the third ventricle, and status-post biventricular shunting with no evidence of recurrent hydrocephalus.

 Private treatment records show that in February 1994, the Veteran complained of frequent headaches, nausea, feeling faint, and having numbness on the right side of the face and back of the head.  In March 1994, the Veteran complained of frequent headaches and memory difficulties, as well as nausea and dizziness.  It was noted he was to have his blood pressure checked, and that he might have a recurrence of a colloid cyst of the brain.  A private MRI of the brain, dated in March 1994, revealed an impression of status post right frontal craniotomy for resection of colloid cyst with persistent mass consistent with recurrent versus, less likely, residual cyst, and two ventricular shunt tubes in place. 

Private treatment records show that, in January 1995, the Veteran complained of headaches, nausea, and some memory loss. 

On a VA examination in November 1997, the Veteran reported having headaches, particularly when he tilted his head to the right, accompanied by mild nausea, and that sometimes he had equilibrium problems.  His medical history included a cyst being removed from the "center of the head" and having shunts put in in 1977. Examination revealed shunts on the right side of the cranium, threaded through the jugular veins, and eyes were within normal limits. 

In a report dated in January 1998, a private psychiatrist indicated that the Veteran reported suffering from headaches and panic attacks since he returned from Vietnam.  He also reported that soon after his return from Vietnam, he was found to have hypertension, and was treated with anti-hypertensive drugs and Xanax for anxiety, but his headaches continued and he was found to have a cyst in his brain. 

VA treatment records show, that in May 1998, the Veteran presented with bad headaches starting in the late 60s and progressing in the 70s, and that he felt faint. It was noted that he had been diagnosed with migraine.  He reported that since 1991-1992, his headaches had become more frequent.  In July 1998, he complained of having headaches since he underwent surgery for colloid cyst removal and shunt placement 20 years prior.  He complained of recurrent and chronic headaches, decreased memory, and equilibrium and balance disturbance.  The assessment was recurrent colloid cyst, and a CT scan and x-ray were ordered.  

In September 1998, the Veteran's diagnoses included history of colloids cyst, status post removal, with shunt and with recurrence and headaches.  A December 1998 VA medical record notes the existence of another colloid cyst of the third ventricle.  A June 1999 VA medical report noted that a VA physician recommended surgery to remove the cyst, but that the physician who performed the removal of the first colloid cyst stated that surgery was not necessary to remove the current cyst unless it increased in size.  However, that physician also noted that the Veteran would likely continue to experience headaches (probably secondary to the colloid cyst of third ventricle), and that the Veteran elected not to have the surgery. 

During an April 2007 VA examination, it was noted that the Veteran had been suffering from headaches due to a cyst in the brain and brain tumor. The Veteran reported he had a ventriculoperitoneal shunt in his head as treatment for this condition, but he continued to have recurring headaches. The diagnosis was chronic tension headaches due to a history of brain cyst and tumor.  The examiner opined that the headaches took place in 1968, as a constellation of symptomology from his colloid cyst of the third ventricle and hydrocephalus.  The examiner further opined that the current diagnosis was not service related, explaining that the Veteran's current headaches were related to his history of a colloid cyst of the third ventricle and hydrocephalus.  The examiner also found that it was medically compatible that the Veteran continued to have debilitating headaches despite his mentioned treatment, and that these headaches were separate and were not caused by the Veteran's hypertension or PTSD.  

During a VA examination in April 2008, the Veteran reported he had a history of headaches extending to his service in Vietnam.  It was noted that in 1977 evaluations were done and a diagnosis of colloid cyst was made after he lost consciousness at work. He underwent an operation in which shunts were placed in his left and right ventricles.  The Veteran reported there was little significant change in his headache pattern postoperatively, and he continued to have intermittent headaches, four to five times per week, for duration of 10 to 15 minutes.  The examiner opined that the headache pattern was not characteristic for a colloid cyst, and that they were more typical of tension-type headaches in pattern. The diagnoses included history of colloid cyst third ventricle, and chronic headaches which currently fit a pattern of tension type headaches.  

On a December 2011 VA examination report, it was noted the Veteran's history of central nervous system (CNS) conditions in May 1977, including viral meningitis, obstructive hydrocephalus, and a brain tumor and his report of having chronic headaches since that time.  The examiner noted that there was no evidence of colloid cyst recurrence; that there did not appear to be any residual deficits from the 1977 colloid cyst lesion causing hydrocephalus; and that it had been at least 10-15 years since the last brain scan which showed no evidence of colloid cyst recurrence.  The examiner opined that the Veteran's brain colloid cyst was not in any way related to his service, noting that there was no toxin or other exposure that is known to cause a colloid cyst.
In July 2015, the Veteran was afforded an additional headache examination and the examiner determined that it is less likely that the Veteran's current headaches were incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's STRs are negative for complaints of headaches.  The examiner noted the Veteran's report of having experienced headaches intermittently after the surgery to remove a colloid cyst on his brain.  The Veteran stated that he continues to experience headaches and they are not any worse than they originally were.  The examiner noted that there are many headache triggers to include stress, skipping meals, eating too much or too little, having too much or too little caffeine, sleeping too much or too little, drinking alcohol, and eating certain foods.  The examiner noted further that those with hypertension also complain of experiencing headaches when their blood pressure is elevated.  The examiner stated that a trigger in itself does not permanently worsen or aggravate the headache condition.   The examiner added that the Veteran's history of sleep agnea is also known to trigger headaches.  

In the following month, the Veteran challenged the July 2015 VA opinion, essentially ruling-out some of the potential triggers of headaches noted by the examiner.  The Veteran indicated that he has eliminated certain foods that might trigger headaches.  He added that he sleeps well, uses his CPAP machine nightly, and has not smoked in twenty years.  See Veteran's August 2015 statement.

Pursuant to the November 2015 Board remand, a VA medical examiner provided a March 2016 addendum.  This examiner also determined that it is less likely that the Veteran's headaches are related to service or a service-connected disability.  The examiner noted that the Veteran's STRs are negative for any complaints or diagnoses of headaches during service.  The examiner stated that, per the Veteran and CPRS, his headaches started approximately one year prior to him being diagnosed with a colloid cyst on the brain in 1977.  

In providing the opinion that the Veteran's headache are not being aggravated by his service connected hypertension or PTSD or any other medications used to treat the conditions ,the examiner reasoned that the Veteran's hypertension is controlled by medication and noted that the medical literature does not demonstrate that PTSD triggers or aggravates headaches.  The examiner indicated that headaches are among the most common medical complaints, and as many as 90 percent of all benign headaches fall under a few categories, including migraine, tension-type, cluster, and chronic daily headaches.  The examiner noted further that while episodic tension-type headaches are the most frequent type of headaches in population-based studies, migraines are the most common diagnosis presenting to primary care physicians with headache complaints; the one year prevalence of episodic tension-type headaches is approximately 65 percent, per UpToDate, 2016.  

The 2016 examiner further stated that the July 2015 VA examiner's opinion that those with hypertension complain of a headache when their blood pressure is elevated, is a misconception, noting that there is a common belief, particularly among patients,  that hypertension can cause headaches.  The examiner explained that while this is true in the case of hypertensive emergencies, it is probably not true for typical migraine or tension headaches.  The examiner referred to a report from the Physician's Health Study of American male physicians ages 40 to 84 who analyzed various risk factors of cerebrovascular disease and found no difference in the percentage of men with history of hypertension in the migraine and non migraine groups.  The examiner referred to a prospective study of 22, 865 adults in Norway that high systolic and diastolic pressures actually associated with a reduced risk of non migrainous headaches.  The examiner noted further that specific types of stress that may trigger a headaches include "let-down" periods, times of intense activity, and loss or change  

III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran's headaches are not considered "chronic diseases" listed under 38 C.F.R. § 3.309 (a) ; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §  3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.   Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


IV.  Analysis - Service Connection Claim for Headaches

The Veteran asserts that he has had headaches since returning from Vietnam service in 1968.  See January 2005 Informal Hearing Presentation.  He alternatively asserts that his headaches are related to his service-connected PTSD and/or hypertension.

Although the Veteran's medical evidence conflicts as to whether he currently has tension-type versus migraine headaches, it is clear that he has a current diagnosis of a headache disability.  See current VA Active Problem Lists.  In addition, headaches are capable of lay observation.  

The Board has considered the evidence discussed above and finds that the weight of the probative medical evidence is against finding that the Veteran's current headache disability is related to his military service.  Although the Veteran contends that he has experienced headaches since returning from Vietnam service, his STRs do not show any in-service complaints, treatment, and/or diagnoses of headaches during service.  His September 1968 separation examination report is negative for any headache complaints or diagnoses.  There is also no competent evidence of a nexus between the Veteran's headaches and his military service.  None of the VA examiners who provided opinions in this case have related the Veteran's headaches directly to his military service.  Moreover, although the Veteran is competent to report experiencing pain in his head, he, as a layperson is not competent to provide an opinion relating his headaches to his military service because he lacks the requisite medical expertise.    

The Board observes that the Veteran had service in the Republic of Vietnam during the Vietnam era; therefore in-service exposure to herbicides (Agent Orange) is presumed.  38 C.F.R. § 3.307 (a)(6) (2015).   However, headaches are not specifically listed as a disease presumptively associated with exposure to Agent Orange. 38 C.F.R. § 3.309 (e) (2015).  Thus, presumptive service connection based on Agent Orange exposure is not warranted, nor has it been specifically asserted by the Veteran.  

The first evidence of headache complaints in the record is not shown until a May 1977 private treatment record which indicates that the Veteran was hospitalized because of headaches and vomiting and was thought to have had a brain tumor which turned out to be a colloid cyst instead.  At any rate, this private treatment record reflects the Veteran's complaint of having experienced headaches approximately one year prior, so in 1976 which is 8 years after his separation from service.  

For these reasons, the Board finds that service connection for headaches is not warranted on a direct basis.  

In addition, the Board observes that service connection for a brain tumor/colloid cyst was most recently denied by the Board in May 2015 and the Veteran appealed such decision.  However, because he subsequently agreed to abandon the claim for a brain tumor, the May 2015 denial of service connection for brain tumor is final.   As the Veteran is not service connected for a brain tumor/colloid cyst, any service connection claim for headaches claimed as secondary to the brain condition is not for consideration.

Turning now to the question of whether the Veteran's headaches are proximately due to, or aggravated by, a service-connected disability, the Board refers to the July 2015 and March 2016 VA opinions.  Although the July 2015 VA examiner provided the opinion that the Veteran's headaches are less likely caused or aggravated by a service-connected disability, she discussed potential triggers of the Veteran's headaches, which include stress.  Moreover, while the 2016 VA examiner also provided the opinion that the Veteran's headaches are less likely caused by or aggravated by a service connected disability, that examiner also acknowledged that specific types of stress trigger headaches.  See also, January 1998 private psychiatrist statement reflecting Veteran's report of headaches and panic attacks.  

As the Veteran's service-connected PTSD is a stress disorder, the Board thus finds that, at the very least, the evidence is in equipoise on the question of whether the Veteran's headaches are related to his PTSD.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving all doubt in his favor, the Board concludes that service connection for headaches is warranted.

ORDER

Service connection for headaches is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


